DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/29/22, claims 1-3, 5-15 are currently pending in the application, with claim 12 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation “wherein the inorganic filler further comprises one or more selected from the group consisting of carbon black, calcium carbonate, calcium hydroxide, magnesium hydroxide, talc, mica, diatomaceous earth, bismuth oxide, barium sulfate, magnesium carbonate, and alumina”. However, the claimed limitation does not further limit the scope of the inorganic filler of claim 1, which is one or more selected from the group consisting of silica, titanium oxide and zinc oxide.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu et al. (US 2010/0056708 A1).
Regarding claim 1, Hirotsu teaches a sealing compound in the form of an aqueous dispersion comprising a rubber component, a vulcanizing agent, a vulcanization accelerator and a filler (Ab.), wherein, said rubber component is in the form of a latex having a solid component concentration of 20 to 80% by wt. [0035-0036]), said vulcanizing agent may be sulfur, in an amount of 5 to 50 parts by weight per 100 parts by weight of the rubber component, said vulcanizing accelerator may be of sulfeneamide type, such as N-cyclohexyl-2-benzothiazylsulfeneamide, in an amount of 0.05 to 4 parts by weight per 100 parts by weight of the rubber component, and said filler may be titanium dioxide in an amount of 15 to 100 parts by weight per 100 parts by weight of the rubber component ([0010-0012, 0037-0048, 0058-0059] ref. claims).
Working Examples in Hirotsu are drawn to sealed product, formed from an aqueous sealing compound comprising 100 parts by wt. of elastomer, filler, i.e. titanium dioxide and aluminum oxide, in the range of 15 to 100 parts by wt., vulcanizing agent, i.e. sulfur and zinc oxide combination, in the range of 5 to 50 parts by wt., vulcanization accelerator, i.e. zinc dibutyldithiocarbamate, at 0.1 part by wt., in addition to 5.5 parts by wt. of thickener, anti-aging agent and stabilizers (TABLE 1). The calculated filler range for Examples in TABLE 1 is about 8.60% to 47.50% by wt., based on the total solids content (i.e. min%=(15x100)/(100+15+4+50+5.5) =.8.60%, max%=100x100/(100+100+0.1+5+5.5) = 47.50%). The calculated vulcanizing agent range for Examples in TABLE 1 is about 2.33% to 29.32% by wt., based on the total solids content (i.e. min%= 5x100/(100+100+4+5+5.5)= 2.33%, max%=50x100/(100+15+0.01+50+5.5)=29.32%).
Hirotsu is silent with regard to a sealing compound comprising sulfur and an inorganic filler in claimed amounts in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the generic teaching in Hirotsu on components and respective amounts thereof for preparing the sealant compound, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an aqueous sealant compound as in exemplified embodiments, from latex rubber, using titanium dioxide as the sole filler at 8.60% to 47.50% by wt., either sulfur as the sole vulcanizing agent or in combination with zinc oxide, at 2.33% to 29.32% by wt., and a sulfenamide type vulcanizing agent, including those comprising titanium dioxide, sulfur and optionally, zinc oxide within the claimed ranges, based on the solids content, absent evidence of criticality for the claimed ranges. It is noted that the recitation of  “The aqueous adhesive for a tennis ball” in the preamble is deemed to be a statement of purpose or intended use, which is not seen to result in any structural difference between the instantly claimed invention and the aqueous sealant compound of Hirotsu. Hence, the preamble fails to limit the claim. See MPEP 2111.02.
With regard to claim 2, for reasons stated above in rejecting claim 1, one of ordinary skill in the art would have found it obvious to prepare the composition of instant claim 1 from Hirotsu which teaches all the claimed ingredients in claimed amounts, by substantially a similar process as disclosed in the instant specification. It is further noted that the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts. Therefore, it would have been obvious to a skilled artisan to reasonably expect the aqueous sealant compound comprising components of overlapping scope to be capable of providing for the claimed properties, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Hirotsu teaches vulcanizing accelerator may be of sulfeneamide type, in an amount of 0.05 to 4 parts by weight per 100 parts by weight of the rubber component [0046].	
With regard to claim 5, Hirotsu teaches such as N-cyclohexyl-2-benzothiazylsulfeneamide which is encompassed by the claimed general formula, i.e. in the claimed formula, R1=a nitrogen-and-sulfur-containing heterocyclic group, R2=H and R3=cyclohexyl, i.e. cyclic C6 alkyl group [0046].
With regard to claim 6, Hirotsu teaches aqueous sealant comprising synthetic rubber and natural rubber, in the form of a latex rubber [0031-0036].
With regard to claim 7, Hirotsu teaches filler in an amount of 15 to 100 parts by weight per 100 parts by weight of the rubber component [0010, 0037-0040] (ref. claims).
With regard to claim 8, Hirotsu teaches fillers of overlapping scope [0039]. 
With regard to claim 9, Hirotsu teaches sealing compound having a solid content at 35% (Example 1).
With regard to claim 10, Hirotsu teaches sealing compound having a BH viscosity in the range of 300 to 10,000mPas, i.e. 300 to 10,000 cps ([0015], ref. claim 5). It is noted that the BH viscosity corresponds to Brookfield viscosity measured in a BH type viscometer.
With regard to claim 11, the Hirotsu teaches an aqueous sealant compound comprising components that are devoid of acidic groups, and therefore, a skilled artisan would reasonably expect the same to have a neutral pH of about 7, absent evidence to the contrary. Moreover, the pH of the composition is an experimentally measured parameter and the burden is shifted to Applicant’s to establish that the claimed pH is mutually exclusive of Hirotsu’s aqueous sealant compounds.
With regard to claim 14, Hirotsu teaches claimed inorganic filler (Table 1, [0039]).

Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu et al. (US 2010/0056708 A1), in view of Nakazawa et al. (US 2006/0142420 A1, of record).
The discussion with regard to Hirotsu as applied to claim 1 above is incorporated herein by reference. Hirotsu teaches an aqueous sealant compound comprising EPDM rubber and additionally, natural rubber, as an emulsion/latex [0031-0036].
Hirotsu is silent with regard to the pH (claim 11), or a method as in the claimed invention (claims 13, 14).
With regard to claim 11, Nakazawa, drawn to sealant compositions, teaches that ammonia is usually added to natural rubber latex to adjust the pH to 9 or 10 to ensure stability of rubber latex [0001, 0009]. Given the teaching in Nakazawa that stability of natural rubber latex can be improved by adjusting the pH, and the teaching in Hirotsu on aqueous sealant compounds that may include natural rubber, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to adjust the pH of Hirotsu’s aqueous sealant compounds to a pH of 9 or 10, so as to ensure stability when using natural rubber.
With regard to claims 13 and 14, Hirotsu teaches that the aqueous sealant compound may include EPDM and natural rubber latex, an inorganic filler, such as titanium dioxide, and sulfur in overlapping amounts, sulfenamide-type vulcanization accelerator and dispersion stabilizers, e.g. sodium dodecylbenzene sulfonate and sodium salt of naphthalene sulfonic acid/formalin condensate ([0049-0056], TABLE 1). It is noted that dispersants in the instant specification encompass Hirotsu’s dispersion stabilizers (page 15, lines 25-page 16, line 10).
Hirotsu is silent with regard to the method including steps as in the claimed invention. 
Nakazawa, drawn to sealant compositions, teaches that ammonia is usually added to natural rubber latex to adjust the pH to 9 or 10 to ensure stability of rubber latex [0001, 0009]. Given the teaching in Hirotsu on aqueous sealant compounds and suitable components for forming the same, it would have been obvious to a skilled artisan, as of the effective date of the claimed invention, to prepare an aqueous sealant compound from EPDM and natural rubber latexes, an inorganic filler such as titanium dioxide, sulfur, sulphenamide, and dispersion stabilizers by mixing the various components in any combination and any sequence, with the pH adjusted to 9 or 10, by a method involving steps as in the claimed invention. As such, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ, 330 (CCPA 1946).

Response to Arguments
In view of the amendment dated 7/29/22, all rejections set forth in the office action dated 3/31/22 are withdrawn. Additionally, Applicant’s arguments dated 7/29/22 have been duly considered but are deemed moot in view of the new grounds of rejections set forth herein above that rely on new art found upon additional search conducted. Although Examiner has not relied on Collins-Kondo combination to avoid cumulative rejections, Applicant’s arguments on the combination are not deemed persuasive. Collis teaches aqueous adhesive compositions for use in a variety of tire applications, which can include tires with metal cords/plates/belts, and would be combinable with Kondo, which teaches the advantages of silica in adhesives for tires.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onan (US 5,159,980) teaches well sealing/plugging composition comprising rubber latex, sulfur as a vulcanization agent, sulfenamide compounds as accelerators, and fillers or extenders, such as zinc oxide and silica.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762